Citation Nr: 1516136	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-21 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hairy cell leukemia, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As a matter of background, this case came before the Board in September 2013.  The Board issued a remand so that any outstanding evidence the Veteran intended to submit could be associated with the claims file.  On October 25, 2013, the Veteran informed VA via telephone that he did not have any additional information or evidence to submit in connection with his claim.  A supplemental statement of the case was issued the same day.  On November 7, 2013, the Veteran submitted a waiver of RO consideration of any further evidence he may submit and requested that his case be returned to the Board for further adjudication.  


FINDINGS OF FACT

1. The Veteran is not shown to have verified physical service within the land borders or inland waterways of the Republic of Vietnam, or other duty or visitation during service.

2. The Veteran is not shown to have verified service in Thailand or Guam.

3. The Veteran is not shown to have been exposed to herbicides at any point during active service.

4. The Veteran's hairy cell leukemia was not present until many years after discharge from active service and is not etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for hairy cell leukemia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116  (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the RO received the Veteran's claim of service connection for hairy cell leukemia in May 2010.  In a letter dated June 10, 2010, the Veteran was notified of the evidence required to substantiate the underlying service connection claim.  The Board notes that this letter indicated that hairy cell leukemia was not yet added to VA regulations governing presumptive diseases associated with herbicide exposure, however the process was begun to add it to those regulations.  The letter then provided the Veteran with notice regarding what evidence would be needed to show service connection on a direct and presumptive basis, which the Board finds provided the Veteran with adequate VCAA notice and afforded him a meaningful opportunity to participate in the development of his claim.  Further, neither the Veteran nor his representative raised an issue with regard to the adequacy of notice provided in this case.

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his private medical records, service treatment records, military personnel records, and lay statements and memoranda submitted by the Veteran and his representative.  

A VA medical examination or medical opinion has not been provided in connection with this claim.  VA's duty to provide a medical examination or opinion is triggered if the evidence of record does not contain sufficient evidence to decide the claim, but does (A) contain competent or lay evidence of a current diagnosed disability; (B) establishes that the Veteran suffered an event, illness, or injury in service; and (C) indicates that the claimed disability may be associated with the established event, illness or injury in service, or with another service-connected disability.  30 C.F.R. § 3.159(c)(4)(i).  As will be discussed in more detail below, the Veteran has a present diagnosis of hairy cell leukemia. However, his service treatment records are silent for any in-service illness, event or injury, nor has the Veteran submitted proof of any such illness, event, or injury, to include exposure to herbicides, that could be etiologically related to his presently diagnosed leukemia.  As such, the duty to provide an examination or opinion has not been triggered in this case.  

Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a), 3.304 (2014).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Additionally, certain chronic diseases, including leukemia, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309 (2014).  

While private medical records reveal that the Veteran has been diagnosed with hairy cell leukemia, a review of service treatment records does not show any complaint of or treatment for such a disability while in service.  Further, no evidence is available documenting the existence of leukemia within one year of separation from active duty.  As such, the Board finds that the presumptive service connection for hairy cell leukemia as a chronic disease is not warranted.  

The Veteran could still receive service connection for hairy cell leukemia if he showed that it is directly related to service.  See 38 U.S.C.A. § 1110 (West 2014); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. §§ 3.303, 3.304 (2014).  However, in this case the Veteran's medical records fail to support such a connection between his service and his present diagnosis.  As mentioned above, the STRs show no complaints of, or treatment for leukemia, and the remaining evidence does not show a diagnosis of leukemia until April 1990, over 20 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Furthermore, the Board finds that the record is negative for any medical opinion linking the Veteran's present hairy cell leukemia to an incident, injury or illness in service, to include exposure to herbicides.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Finally, the Board also notes that the Veteran, in his notice of disagreement (NOD), VA Form 9 (Appeal to the Board of Veterans' Appeals), and statements in support of his claim, does not assert that his presently diagnosed hairy cell leukemia is directly related to his regular service, but that presumptive service connection is warranted because of his exposure to herbicides during active duty.  Thus, the Board finds that service connection on a direct basis is not warranted in this case.   

If a veteran was exposed to a herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as hairy cell leukemia, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2014). 

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations of the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975. See 38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2014).  In fact, the United States court of Appeals for the Federal Circuit (Federal Circuit) has confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008).  Specifically, service in Vietnam does not include service of a Vietnam-era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  VAOPGCPREC 7-93 (August 12, 1993).  "Service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM). Haas, 525 F.3d at 1196.  

In addition to exposure within the Republic of Vietnam, exposure to Agent Orange has been noted to have occurred in various places, including Thailand.  VA has determined that U.S. Air Force Veterans who served on RTAFBs at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.  Particularly, to benefit from the presumption of herbicide exposure at one of the above listed air bases, a veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

As mentioned above, the Veteran has a present diagnosis of hairy cell leukemia.  He contends that his hairy cell leukemia should be presumed based on herbicide exposure from service at either the U-Tapao Royal Thai Air Force Base (RTAFB) in Thailand, where he contends he was stationed for two months; at Agana, Guam, where he contends he was stationed for six months; at the Kadena Air Base (AB) in Okinawa, Japan, where he contends he was stationed for six months; or on flight missions over the Republic of Vietnam.  

A review of the Veteran's military personnel records indicate that, between May 1966 and November 1969, he was a flight mechanic with the 70th Bombardment Wing at Clinton-Sherman Air Force Base (AFB) in Oklahoma, authorized to fly as a non-crew member on missions.  

Neither the military personnel records, nor the service treatment records indicate any service in the Republic of Vietnam, nor has the Veteran alleged that he was ever stationed there at any time during active service.  Rather, he asserts he was exposed to herbicides while flying missions over Vietnam.  As discussed above, flying over Vietnam does not constitute "service in Vietnam" for purposes of presumption to herbicide exposure.  See VAOPGCPREC 7-93.  Thus, herbicide exposure based on "service in Vietnam" may not be presumed in this case.  

Regarding his contentions that he was exposed elsewhere while serving in South East Asia, the Veteran's military personnel records show that he was initially stationed at Lackland AFB in Texas for basic training beginning on January 5, 1966.  Between February 9, 1966, and May 25, 1966, he was stationed at Chanute AFB in Illinois.  From May 25, 1966 through November 5, 1969, he was stationed at Clinton-Sherman AFB in Oklahoma, as a member of the 70th Bombardment Wing.  

The Veteran has submitted a document from the Air Force Historical Research Agency which states that the 70th Intelligence, Surveillance and Reconnaissance Wing was stationed at the Clinton-Sherman AFB between February 1963 and December 1969.  It states that for several months in 1968 and 1969, all wing aircraft, most of its aircrew and maintenance personnel, and some of its support people were loaned to other units engaged in combat operations in the Far East and South East Asia.  It does not specify any locations in South East Asia where such temporary assignments were made.  

A document contained in the Veteran's military personnel records dated March 17, 1969, states that the Veteran was to precede on April 4, 1969, from Clinton-Sherman AFB to Kadena AB, Okinawa for 189 days.  The purpose of this move was operational deployment.  Upon completion of temporary duty, he was ordered to return to Clinton-Sherman AFB in Oklahoma.  The Veteran's service treatment records indicate that he sought treatment of an upper respiratory infection June 21, 1969, and for an ear complaint on September 9, 1969, both at Kadena AB, Okinawa.  The Board finds that such an assignment is the type of personnel loan discussed in the Air Force Historical Research Agency document.  The Veteran's records are negative for any assignment to Guam or Thailand, or any medical treatment in either location.  

In light of the Veteran's personnel and medical records, the Board finds that a presumption of herbicide exposure is not warranted in this case.  At the outset, the Board notes that a presumption is not granted for service at Kadena AB, Okinawa.  Therefore, the Veteran's verified service at that location does not give rise to a presumption of herbicide exposure.  Neither is presumption granted for service on the island of Guam.  Thus, even presuming that the Veteran had been stationed there, as he contends, but is not proven by the record, he would not be entitled to presumption of herbicide exposure.  

The Veteran also contends that he was exposed to herbicides while stationed temporarily at U-Tapao RTAFB in Thailand for two months.  While herbicide exposure may be presumed for some Veterans stationed at U-Tapao RTAFB, the Board finds that such a presumption is not appropriate in this case.  Here, the Board points out that the Veteran's records are silent as to any verifiable service at U-Tapao RTAFB.  The Board notes that an individual is competent to attest to experiences that were actually observed and within the realm of personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Thus, the Veteran's testimony that he was stationed there holds some evidential weight.  However, the Board finds that such testimony is of limited credibility.  The Veteran has given no further information on his alleged service at U-Tapao beyond the duration of two months sometime during the four years he served in the military.  He has not provided any specific details about this service for the Board to consider when weighing his testimony, beyond describing an alleged lack of vegetation and the fact that he was required to sleep in a tent.  Further, the Board finds the Veteran's contention of service at U-Tapao RTAFB particularly less than credible in consideration of its inconsistency with the Veteran's personnel and medical records, which do not account for any such assignment.  As such, the Board finds that the Veteran does not have verified service at U-Tapao RTAFB that would give rise to a possible presumption of herbicide exposure in Thailand.  

The Veteran, in his NOD, contends that VA has confirmed his service at U-Tapao.  The Board finds that this is not the case.  A deferred rating decision dated November 2010 states that the Veteran did not step foot in the Republic of Vietnam, and therefore is not entitled to presumption of service connection as a Nehmer-class member.  See 38 C.F.R. § 3.816 (promulgating special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides in the Republic of Vietnam); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  That deferred rating decision also states that he may have been exposed to Agent Orange in Thailand or Guam, and therefore would meet the requirements for herbicide presumption.  However, the Board notes that that statement does not verify any such service, only provides for the possibility of exposure based on the Veteran's assertions that he was stationed in such locations, presuming the Veteran submits sufficient evidence of such service.  Thus, VA has not conceded service at U-Tapao RTAFB.  

Further, even if the Veteran had been stationed at U-Tapao (which the Board does not concede), the Veteran has not submitted any credible evidence beyond his assertion that his tent was located on sand near a fence line, to prove that he served near the air-base perimeter, as is required for presumption of herbicide exposure to take effect.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q) (giving the criteria for presumption of herbicide exposure at certain RTAFBs).  Thus, the Board finds that presumption of herbicide exposure is not warranted in this case.

Even if herbicide exposure is not presumed, a Veteran may submit evidence to directly establish herbicide exposure while in service.  However, the Board finds that the Veteran has not met this burden.  

The Veteran's only evidence of exposure is his assertion that the aircraft he worked on were covered with herbicides, as were the air fields where he alleges he was stationed.  However, he has submitted no further proof that herbicides were ever used at any location where he is verified to have served, to include Kadena AB, Okinawa, or Clinton-Sherman AFB in Oklahoma.  The Veteran admits that he is unable to provide statements by anyone who knew of any exposure he experienced in service.  Further, he has not provided any specific locations, dates, or details on how he was exposed to herbicides that the Board could consider in its decision. Finally, the Veteran himself submitted with his January 17, 2011 statement in support of his claim a VA memorandum on herbicide use in Thailand which specifically states that there is no presumption of herbicide exposure based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Thus, the Board finds that the Veteran has failed to provide sufficient evidence showing he was exposed to herbicides at any time during his active service.

In light of the above, the Board finds that service connection is not warranted in this matter because there is no proof that the Veteran was ever exposed to herbicides while in service.  


						(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for hairy cell leukemia, to include as secondary to herbicide exposure is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


